                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING

K.R. ENTERPRISES, INC.,

               Plaintiff,

v.                                                        CIVIL ACTION NO. 5:18-CV-127
                                                          (BAILEY)
OHIO SECURITY INSURANCE COMPANY,

               Defendant.

               ORDER GRANTING IN PART MOTION TO DISMISS
     THE COMPLAINT OR TRANSFER BY OHIO SECURITY INSURANCE COMPANY

        Currently pending before this Court is a Motion to Dismiss the Complaint or Transfer

by Ohio Security Insurance Company [Doc. 6], filed August 30, 2018. Having been fully

briefed, this matter is now ripe for decision. For the reasons set forth below, the Motion will

be granted in part. This Court will not dismiss the Complaint, but will instead transfer this

case to the United States District Court for the Southern District of West Virginia.

                                      BACKGROUND

        Plaintiff’s Complaint asserts claims against defendant for declaratory judgment,

breach of contract, and common law and statutory bad faith, in connection with several

underlying lawsuits arising out of plaintiff’s former employee’s alleged filing of fake income

tax returns on behalf of certain customers of plaintiff [Doc. 1 at ¶¶ 9, 12, 13, 20].

Specifically, plaintiff alleges that defendant had a duty to defend plaintiff and plaintiff’s

franchisor, Jackson Hewitt Inc., against the allegations asserted by plaintiff’s customers

arising out of its former employee’s alleged conduct [Id. at ¶¶ 34–35].

        In the present Motion at issue, defendant asks this Court to dismiss the Complaint


                                              1
or, in the alternative, to transfer this case to the Southern District of West Virginia. In sum,

defendant argues the following:

       Whether [defendant] Ohio Security has a duty to defend [plaintiff] KR
       Enterprises and Jackson Hewitt under the relevant insurance policy for the
       alleged conduct of its former employee, Jeremy Evans, in the McDowell
       County Underlying Lawsuits is already the subject of the first-filed,
       declaratory judgment action pending in the U.S. District Court for the
       Southern District of West Virginia, Ohio Security Insurance Company v. K
       R Enterprises, Inc. et al., No. 1:15-16264 (S.D. W.Va. filed Dec. 18, 2015)
       (the “Ohio Security DJ Action”). KR Enterprises is named as a defendant in
       the Ohio Security DJ Action and was properly served in that case over two
       and a half years ago.

       The instant action should be dismissed as procedurally improper for three
       reasons. First, the Ohio Security DJ Action, which was filed over 32 months
       ago, is the first-filed case between KR Enterprises and Ohio Security and is
       already addressing the same insurance coverage issues that KR Enterprises
       raises in the Complaint. Second, the Complaint should be dismissed under
       Fed. R. Civ. P. 13(a) because the claims alleged in the Complaint are
       compulsory counterclaims in the existing Ohio Security DJ Action, which KR
       Enterprises has never asserted in that case.

       Third, KR Enterprises remains in default in the Ohio Security DJ Action; the
       clerk entered default against KR Enterprises over nine months ago, in
       December 2017. Instead of seeking to remove the default, respond to the
       second amended complaint in that action, and assert counterclaims, KR
       Enterprises is pursuing those claims belatedly and in the incorrect
       forum—ignoring its dilatory defense in the first-filed action which has resulted
       in default. The Court should reject KR Enterprises’[s] attempt to avoid the
       consequences of that default by filing this action—addressing the same
       coverage questions—in a different venue.

       In the alternative, if the Court does not dismiss this case, Ohio Security
       respectfully requests that the Court transfer this case to the U.S. District
       Court for the Southern District of West Virginia, which is the more convenient
       forum for the parties.

[Doc. 7 at 6].

       In response to defendant’s “first-filed rule” argument, plaintiff argues that there are

“special circumstances present in this case that merit this Court ignoring the first-filed rule


                                               2
in favor of Plaintiff’s instant action” [Doc. 15 at 1]. Specifically, plaintiff states that “this

Court is the only Court to address the duty to defend and coverage issues on their merits,”

[id. at 5], referring to this Court’s Order Denying the Motion for Judgment on the Pleadings

of Ohio Security Insurance Company in Goodman v. Jackson Hewitt, Inc., et al. [Civil

Action No. 5:17-CV-43, Doc. 96]. Thus, plaintiff argues that if this Court were to grant the

Motion, “the principles of federal comity, judicial efficiency, judicial economy, and avoiding

inconsistent decisions would all be frustrated as this Court has already considered the

substantive arguments related to the duty to defendant and coverage issues that are also

at issue in the instant action” [Doc. 15 at 7]. Further, plaintiff notes that the earlier filed

declaratory judgment action in the Southern District is currently on the inactive docket [Id.

at 5].

         In response to defendant’s compulsory counterclaim argument, plaintiff argues that

the “policies underlying declaratory judgment actions do not support a requirement that a

defendant in a declaratory judgment action file counterclaims in such declaratory judgment

action” [Id. at 7]. Thus, plaintiff argues this Court “should refuse to give consideration to

whether or not the claims asserted by [plaintiff] in the instant action should have been

brought as counterclaims in the declaratory judgment action brought by [defendant]” [Id.].

Further, plaintiff argues that “even if this Court were to consider whether or not Plaintiff’s

claims asserted in the instant action should have been previously asserted as compulsory

counterclaims, it is evident that such claims were not compulsory counterclaims because,

at the time [defendant’s] declaratory judgment action complaint was served, the claim was

the subject of another pending action. Moreover, West Virginia insurance law permits

[plaintiff] to bring a new, independent lawsuit against its insurer, Defendant” [Id. at 9].

                                               3
                                       DISCUSSION

       The Fourth Circuit adheres to the first-filed rule, which holds that when similar

lawsuits are filed in multiple fora, the first suit filed has priority “absent the showing of

balance of convenience in favor of the second action.” Volvo Constr. Equip. N. Am. v.

CLM Equip. Co., 386 F.3d 581, 594–95 (4th Cir. 2004) (quoting Ellicott Mach. Corp. v.

Modern Welding Co., 502 F.2d 178, 180 n.2 (4th Cir. 1974)). If the suits have the “same

factual issues, the first or prior action is permitted to proceed to the exclusion of another

subsequently filed.” Allied-General Nuclear Servs. v. Commonwealth Edison Co., 675

F.2d 610, 611 n.1 (4th Cir. 1982). “A district court may, in its discretion, ‘dismiss, stay, or

transfer a later-filed lawsuit in deference to the first filed action.’” J&M Distrib., Inc. v.

Hearth & Home Techs., Inc., 2013 WL 12131600, at *1 (N.D. W.Va. Jan. 8, 2013) (Bailey,

J.) (quoting St. Paul Fire & Marine Ins. Co. v. Renne Acquisitions Corp., 2010 WL

2465543, at *2 (W.D. N.C. June 14, 2010)).

       This Court is persuaded that the Southern District of West Virginia is the appropriate

venue for this case. The declaratory judgment action in the Southern District was filed prior

to the instant case and involves the same parties and insurance coverage issues. This

Court finds no compelling circumstances to deviate from the first-filed rule.

       While it is true this Court discussed the merits of defendant’s duty to defend plaintiff

and the related coverage issues in the Goodman action, this Court did so in the context

of a motion for judgment on the pleadings in that particular case and did not address the

McDowell County underlying lawsuits. In fact, this Court was only able to consider

defendant’s motion for judgment on the pleadings in the Goodman action because this


                                              4
Court, and the Southern District, both determined that the first-filed rule required this Court

to retain and not stay the Goodman action pending the declaratory judgment action in the

Southern District.

       In Goodman, plaintiff Cathy Goodman was the beneficiary of the first-filed rule, as

she filed her action in this Court before being added as a defendant to the declaratory

judgment action in the Southern District. The Southern District dismissed Cathy Goodman

from the declaratory judgment action based on the first-filed rule, as she “was added as a

defendant to [that] lawsuit after she had already filed her own lawsuit,” [S.D. W.Va. Civil

Action No. 1:15-CV-16264, Doc. 111 at 8], and this Court also considered the first-filed rule

in denying defendant’s Motion to Stay [Civil Action No. 5:17-CV-43, Doc. 96]. The same

is not true for plaintiff here, who was originally named as a defendant in the Southern

District declaratory judgment action, and who presents the same question—whether

defendant had a duty to defend plaintiff in the McDowell County underlying lawsuits—that

has been the subject of the Southern District declaratory judgment action for over two and

a half years.

       Further, plaintiff does not cite a case in which a court disregarded the first-filed rule

due to “special circumstances” of the kind plaintiff asserts are present here. Plaintiff argues

the Fourth Circuit has indicated “that special circumstances may warrant an exception to

the first-filed rule” [Doc. 15 at 5]. However, in Learning Network, Inc. v. Discovery

Communications, Inc., 11 Fed. App’x 297 (4th Cir. 2001), from which plaintiff partially

quotes a footnote to support its argument, the Fourth Circuit expressly declined to address

a “special circumstances” exception to the first-filed rule. The Court stated the following:



                                               5
       The Fourth Circuit has not stated explicitly that special circumstances may
       warrant an exception to the first-filed rule. Because we find that the court
       below did not abuse its discretion in finding no special circumstances in this
       case, we do not herein undertake to determine whether the presence of
       special circumstances would, in fact, merit a departure from the first-filed
       rule.

Id. at 301 n.2.

       The Fourth Circuit does recognize an “exception to the first-filed rule when the

balance of convenience favors the second action.” Id. at 302 (citing Ellicott, 502 F.2d at

180 n.2). However, plaintiff did not argue this point to this Court, nor does this Court find

such an exception to be applicable here. Nothing indicates transfer of this action to the

Southern District would be any less convenient for the parties or the courts. In fact, the

balance of convenience and efficiency favor the comprehensive declaratory judgment

action in the Southern District, as resources will not be spent litigating in a second federal

court the exact insurance coverage issues that are being addressed in the Southern District

declaratory judgment action.

       With regard to plaintiff’s concern that the Southern District declaratory judgment

case is currently on the inactive docket, there is a motion pending to return the case to the

active docket. See [S.D. W.Va. Civil Action No. 1:15-CV-16264, Doc. 134]. Further, it

appears the case is on the inactive docket at least in part because of plaintiff’s own actions,

as plaintiff is one of two parties who are in default, while the remaining parties have

reached a settlement agreement. Additionally, assuming the case is returned to the active

docket, there is a pending, fully-briefed Rule 12(c) motion for judgment on the pleadings

filed by defendant which would address the coverage dispute with regard to the McDowell

County underlying lawsuits—the same declaratory relief plaintiff seeks in this case.


                                              6
       Further, even if this Court were to accept plaintiff’s argument that special

circumstances warrant disregarding the first-filed rule, other countervailing circumstances

support transferring this case to the Southern District.          One such circumstance is

defendant’s compulsory counterclaim argument. Determining whether plaintiff’s claims

here should have been brought as compulsory counterclaims in the Southern District

declaratory judgment action is not especially straightforward. At first blush, plaintiff’s claims

certainly seem to be compulsory. See Fed. R. Civ. P. 13(a); Q Intern. Courier Inc. v.

Smoak, 441 F.3d 214, 219 (4th Cir. 2006) (identifying four inquiries courts generally

consider in determining whether a counterclaim is compulsory). However, courts have

answered differently the question of whether there is a compulsory counterclaim exception

in declaratory judgment actions. See, e.g., Allan Block Corp. v. County Materials Corp.,

512 F.3d 912, 916 (7th Cir. 2008) (recognizing “an exception to res judicata for cases in

which the only relief sought in the first suit is a declaratory judgment”). But see, e.g.,

Holbrook v. Shelter Ins. Co., 186 Fed. App’x 618, 622 (6th Cir. 2006) (finding “no

precedent whatsoever indicating that declaratory judgment actions are immune from the

normal rule on compulsory counterclaims”). Additionally, even if a court recognized an

exception in declaratory judgment actions, there would still be a question as to whether

such an exception would apply here given the procedural history and current posture of

these actions. Plaintiff also argues other exceptions to the normal rule on compulsory

counterclaims. As such, this Court finds it more appropriate for the Southern District to

determine whether plaintiff’s claims here should have been brought as compulsory

counterclaims in the declaratory judgment action before it.



                                               7
       Another, somewhat related, circumstance that supports transfer to the Southern

District is the procedural history of the Southern District declaratory judgment action. The

Clerk of Court entered default against plaintiff in the Southern District declaratory judgment

action in December 2017. See [S.D. W.Va. Civil Action No. 1:15-cv-16264, Doc. 134]. As

a result, defendant argues the following:

       Instead of seeking to remove the default, respond to the second amended
       complaint in that action, and assert counterclaims, [plaintiff] is pursuing those
       claims belatedly and in the incorrect forum—ignoring its dilatory defense in
       the first-filed action which has resulted in default. The Court should reject
       [plaintiff’s] attempt to avoid the consequences of that default by filing this
       action—addressing the same coverage questions—in a different venue.

[Doc. 7 at 6]. As the Southern District is familiar with the procedural history and actions of

the parties to this point, it is in a better position to determine any specious activity.

       At bottom, whether defendant had a duty to defend plaintiff under the relevant

insurance policy in the McDowell County underlying lawsuits is already the subject of the

first-filed declaratory judgment action pending in the United States District Court for the

Southern District of West Virginia and this Court finds no compelling reason to deviate from

the first-filed rule. “Application of the first-filed rule requires a district court to dismiss, stay,

or transfer a later-filed lawsuit in deference to the earlier-filed action.” J&M Distrib., 2013

WL 12131600, at *2 (quoting Allied-Gen. Nuclear Servs., 675 F.2d at 611 n.1).

“Incongruence between parallel litigations, even if relatively slight, weighs against outright

dismissal if transfer is a viable option.” Id. (citing St. Paul Fire, 2010 WL 2465543). Venue

in the Southern District of West Virginia is proper and both parties to this action are parties

to the Southern District declaratory judgment action.             Accordingly, this case will be

transferred to the Southern District of West Virginia, as the action could have been brought


                                                  8
there originally and transfer would be in the interest of justice. See 28 U.S.C. § 1404(a).

                                      CONCLUSION

       For the reasons stated above, it is hereby ORDERED that the Motion to Dismiss the

Complaint or Transfer by Ohio Security Insurance Company [Doc. 6] is GRANTED IN

PART. Accordingly, this action shall be TRANSFERRED to the Southern District of West

Virginia.

       It is so ORDERED.

       The Clerk is directed to transmit a copy of this Order to all counsel of record herein

and to take all steps necessary to effectuate this transfer.

       DATED: October 9, 2018.




                                             9
